 
Exhibit 10.3                              


CHINA SLP FILTRATION TECHONLOGY, INC.
CHARTER OF
THE NOMINATING COMMITTEE
OF THE BOARD OF DIRECTORS


I. STATEMENT OF POLICY


This Charter specifies the scope of the responsibilities of the Nominating
Committee (the “Committee”) of the Board of Directors of China SLP Filtration
Technology, Inc. (the “Company”) and how the Committee carries out those
responsibilities, including its organization and membership requirements.


The primary responsibilities of the Committee are to: (i) develop and recommend
to the Board criteria for selecting qualified director candidates; (ii)
identify, review and evaluate individuals qualified to become Board members;
(iii) consider committee member qualifications, appointment and removal; and
(iv) assist the Board in its annual reviews of the performance of the Board,
each committee and management.


II. ORGANIZATION AND MEMBERSHIP REQUIREMENTS


The Committee shall be comprised of two or more directors, each of whom shall
meet the independence and experience criteria established by the rules of
NASDAQ.  The members of the Committee shall be appointed and may be removed or
replaced by the Board.  Unless the Board elects a chairperson, the members of
the Committee may designate a chairperson by majority vote of the full Committee
membership. The Committee may delegate duties or responsibilities to
subcommittees or to one member of the Committee from time to time.  A majority
of the members present shall represent a quorum of the Committee, and, if a
quorum is present, any action approved by at least a majority of the members
present shall represent the valid action of the Committee.


The Committee may take action by written or electronic consent, provided that
any such action, to be effective, must be unanimously approved by the members of
the Committee. Actions taken by written or electronic consent shall be deemed
effective on the date specified in the consent, or, if the consent is silent as
to the effective date, the date on which the last of the members executes such
written consent.


The Committee shall have the authority to obtain advice or assistance from
consultants, legal counsel, accounting or other advisors as needed to perform
its duties hereunder, and to determine the terms, costs and fees for such
engagements. Without limitation, the Committee shall have sole authority to
retain or terminate any search firm to be used to identify director candidates
and to determine and approve the terms, costs and fees for such engagements. The
fees and costs of any consultant or advisor engaged by the Committee to perform
its duties hereunder shall be borne by the Company.

 

--------------------------------------------------------------------------------

 


III. MEETINGS


The Committee shall meet from time to time as it deems necessary to fulfill its
responsibilities hereunder, and may meet with management and directors at any
time it deems appropriate to discuss any matters before the Committee. The
Committee shall record minutes of the proceedings of all Committee meetings.


IV. COMMITTEE AUTHORITY AND RESPONSIBILITY


To fulfill its responsibilities and duties hereunder, the Nominating Committee
shall:


·
evaluate the current composition of the Board of Directors and its Committees,
and determine future requirements for director candidates. The Committee shall
have the exclusive authority to make recommendations to the Board for approval
for the election of new members to the Board.

·
determine the Board’s criteria for selecting new directors, including desired
board skills and attributes, and actively seek prospective individuals qualified
to become board members.

·
 adopt and maintain a policy concerning the director nomination process.

·
adopt a policy concerning the consideration of director candidates recommended
by stockholders.

·
consider stockholder nominees for election to the Board.

·
evaluate and propose nominations for election to the Board; except that if the
Company is at any time legally required by contract or otherwise to provide any
third party with the ability to nominate a director, the Committee need not
evaluate or propose such nomination, unless required by contract or requested by
the Board.

·
review and make recommendations to the Board concerning membership of Board
committees.

·
seek input from the Compensation Committee, and then review and make
recommendations to the Board concerning Board and Committee compensation and
director retirement policies.

 
 

--------------------------------------------------------------------------------

 